Citation Nr: 1040060	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and R. P.




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 until his 
death on April [redacted], 2005.  The appellant is the Custodian for the 
Veteran's minor children.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The Veteran was killed in a motor vehicle accident on April 
[redacted], 2005, while on active duty.

2.  The Veteran was killed while riding his motorcycle, when the 
driver of a Honda failed to stop or yield, causing a fatal 
collision.

3.  The Veteran was speeding and intoxicated at the time of the 
accident; however, the Honda driver's actions and omissions 
tempered any willful misconduct as the Veteran likely would have 
not survived the accident, even if he was sober or had proper 
protective equipment.




CONCLUSION OF LAW

The Veteran's death was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the Court 
held that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was service-
connected for a disability during his or her lifetime.  The Court 
concluded that, in general, section 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service- connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, the 
Court found in Hupp that the content of the section 5103(a) 
notice letter will depend upon the information provided in the 
claimant's application.  While VA is not required to assess the 
weight, sufficiency, credibility, or probative value of any 
assertion made in the claimant's application for benefits, the 
Court held in Hupp that the section 5103(a) notice letter should 
be "tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals that, 
in light of the Hupp decision, the May 2010 VCAA notification 
letter sent to the appellant is insufficient.

The May 2010 letter from the agency of original jurisdiction 
(AOJ) to the appellant informed her of what evidence was required 
to substantiate a claim of entitlement to service connection for 
the cause of the Veteran's death.  This letter also informed her 
of her and VA's respective duties for obtaining evidence.  
However, she was not informed that the Veteran had not been 
granted service for any disabilities during the Veteran's 
lifetime.

Nevertheless, the Board finds that the error outlined above did 
not affect the essential fairness of the adjudication.  In this 
regard, the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by the 
appellant and her representative reflect actual knowledge on the 
part of the claimant of what was needed to substantiate the claim 
for service connection for the cause of the Veteran's death.  
Further, a statement of the case, issued to the appellant, 
informed the appellant that service connection had not been 
established for any disabilities and what was necessary to 
establish service connection for the cause of the veteran's 
death.  Hence, the Board finds that any defect was cured by 
actual knowledge on the part of the claimant of what was needed 
to substantiate the claim and that further development with 
regard to VA's duty to notify under VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant).    

In addition, the May 2010 letter from VA explained the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
appellant did not receive complete VCAA notice prior to the RO's 
initial adjudication of her claim by the issuance of the June 
2005 decision.  However, the appellant's claim was readjudicated 
thereafter.  As such, the appellant has not been prejudiced and 
there was no defect with respect to timing of the VCAA notice.

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and opinion.  Additionally, the claims 
file contains the appellant's own statements in support of her 
claim.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the individual 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of active duty 
training in which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "In line of duty" 
means an injury or disease incurred or aggravated during a period 
of active military service unless such injury or disease was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.1(m) (2010).

Nonetheless, pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, "no 
compensation shall be paid if the disability is the result of the 
person's own willful misconduct or abuse of alcohol or drugs."  
Willful misconduct is defined as "an act involving conscious 
wrongdoing or known prohibited action."  It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease, or death.  See 38 C.F.R. § 3.1(n).  

Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating effects, 
and intoxication results proximately and immediately in 
disability or death.  See 38 C.F.R. § 3.301(c)(2).  Similarly, 
the progressive and frequent use of drugs to the point of 
addiction is considered willful misconduct.  Where drugs are used 
to experience their effects, and the effects result proximately 
and immediately in disability, the disability is considered the 
result of willful misconduct.  See 38 C.F.R. § 3.301(c)(3).  But, 
diseases or disabilities that are a secondary result of chronic 
alcohol or drug use are not considered to be of willful 
misconduct origin.  See 38 C.F.R. § 3.301(c)(2), (c)(3).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the primary cause 
of death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance to 
the production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury that primarily caused death.  
See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  See 38 C.F.R. § 3.312(c)(4).

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence in favor of the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.   

The Board acknowledges that the toxicology reports related to the 
motor vehicle accident wherein the Veteran was killed indicate 
that the Veteran's blood alcohol level was 0.178 and that the 
accident reports indicate that the Veteran was speeding and not 
wearing a helmet at the time of the fatal motor vehicle accident.  
See 38 C.F.R. § 3.301.  The Board also acknowledges that a June 
2005 Line of Duty Determination found that the Veteran was "not 
in the line of duty" at the time of his death and that his death 
was due to his own misconduct.  However, the Board also 
acknowledges that the initial April 2005 Joint POW/MIA Accounting 
Command's April 2005 Memorandum regarding the Report of 
Investigation and May 2005 duty determination found that the 
Veteran was on active duty at the time of his death.  The April 
2005 Memorandum noted that the Veteran sustained numerous 
potentially fatal injuries in the collision with the driver of 
the Honda such that he would likely not have survived the 
accident even with the use of a helmet or other personal 
protective gear.  Likewise, the Board acknowledges that the April 
2005 Memorandum found the driver of the Honda's actions and 
omissions caused the sequence of events leading to his death.  
According to the April 2005 Memorandum regarding the Report of 
Investigation, the proximate cause of the collision and the 
resulting death of the Veteran was the Honda driver's failure to 
stop or yield to traffic at the intersection where the collision 
occurred; but for the Honda driver's failure, the Veteran might 
still be alive.  The April 2005 Memorandum further noted that the 
Veteran's speeding and intoxication could be considered willfully 
negligent and possibility misconduct, but were merely 
contributing causes in this case due to the Honda driver's 
actions.  The April 2005 Memorandum also concluded that the 
Veteran was in the line of duty at the time of his death. 

The Board further notes that the Honda driver's insurer found 
that she, the Honda driver, was at fault in the collision with 
the Veteran and paid the Veteran's estate in accordance with her 
insurance policy.  Similarly, the Board notes that a May 2005 
Joint POW/MIA Memorandum indicates that, after a legal review of 
the aforementioned April 2005 report, the evidence presented was 
legally sufficient to support the findings of the April 2005 
investigative report and recommended that the finding that the 
Veteran's death was in the line of duty be approved.  The May 
2005 Memorandum further notes that a violation of Army regulation 
or a criminal law is no more than simple negligence and is not 
willful misconduct.  The May 2005 Memorandum concluded that the 
Veteran's speeding, intoxication and failure to wear a helmet 
were not the proximate cause of his death; the collision, caused 
by the Honda driver, was the proximate cause of his death, and 
the absence of the Veteran's negligence would not have prevented 
his death.

Accordingly, the evidence in this case is in equipoise, with both 
favorable and unfavorable evidence on record.  Under the law, 
when after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence, the benefit of the doubt in resolving each 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
1991).  In addition, when all of the evidence is assembled, the 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  With the resolution of reasonable doubt in the 
appellant's favor, service connection for the cause of the 
Veteran's death is granted.  




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.	




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


